Citation Nr: 0530886	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of a sub-
total gastrectomy, claimed as chronic ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and periods of active duty for training and 
inactive duty for training in the Oregon Army National Guard 
from September 1955 to September 1958.  For active service 
during the Korean Conflict, the veteran was awarded the 
Combat Infantryman Badge.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran testified at a March 2004 hearing before 
the undersigned Veterans Law Judge, and in July 2004, the 
Board remanded the case for further evidentiary development.  


FINDING OF FACT

The probative evidence is evenly balanced as to whether the 
veteran incurred a chronic ulcer in service, with surgical 
residuals due to a worsening thereof, including anemia and 
weight loss.  


CONCLUSION OF LAW

Service connection for residuals of a sub-total gastrectomy 
is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable outcome detailed below, assessment 
of the Veterans Claims Assistance Act of 2000 is not 
necessary.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulation also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

Analysis

The veteran's service medical records contain a January 1951 
enlistment examination, negative for clinical abnormalities.  
In November 1951, the veteran complained of stomach pains, 
and there were negative findings.  He was given amphogel.  
The veteran's separation examination was negative.  A March 
1957 Report of Medical Examination concerning the veteran's 
service with the National Guard found a midline surgical scar 
from the xiphoid to the umbilicus, and the examining 
physician noted that the veteran had had a sub total 
gastrectomy on September 9, 1956, because of an intractable 
ulcer.  

At a July 1965 VA examination, the veteran described that 
soon after leaving service, he developed symptoms of peptic 
ulcer.  He had been treated medically at the time, but he 
began bleeding and to undergo a subtotal gastric recession.  

The record contains a June 2000 correspondence from the 
veteran's former commanding officer of Company 1, 162 
Infantry Oregon National Guard, who had known the veteran 
since 1955.  The letter stated that the veteran's prior 
service, experience and NCO rank make him eligible for a 
commission with the rank of Second Lieutenant in the Guard.  
During the processing of necessary documents, it was learned 
that the veteran had had surgery in 1956 for bleeding ulcers.  
The letter stated that it was the medical consensus of 
opinion that this problem had originated prior to 1955 while 
the veteran was on active duty.  

The veteran underwent an August 2004 VA examination, and the 
examiner's impression was postoperative subtotal gastrectomy 
with secondary anemia and loss of weight secondary to the 
resection.  The examiner opined that the single reference in 
the veteran's service medical records to stomach pains with 
Amphogel was not enough to conclude that it was a peptic 
ulcer.

The veteran has consistently articulated that as a member of 
an Airborne Rect. Combat Team he had to go into hot zones in 
Korea on a very short notice, and the stress associated with 
that kind of military service at least exacerbated at least 
exacerbated the stomach ulcer that eventually required major 
surgery.  The veteran stated that he also sought treatment on 
more than one occasion for stomach problems.  

Considering the evidence recited above, it is noted that the 
veteran is entitled to the presumption of soundness upon 
entrance into service.  38 U.S.C.A. § 1111.  The veteran has 
stated that he also sought treatment on more than one 
occasion for stomach problems during his enlistment, and 
because he is a combat veteran , it is understood that 
records of such later treatment may not have been created or 
retained.  Taking 38 U.S.C.A. § 1154(b) into consideration, 
the probative evidence supporting the proposition that the 
veteran incurred a chronic ulcer in service at least brings 
the evidence to equipoise.  Therefore, the veteran is 
entitled to the benefit of the doubt, see 38 U.S.C.A. § 
5107(b), and the claim of service connection is granted.  


ORDER

Entitlement to service connection for the residuals of a sub-
total gastrectomy, claimed as chronic ulcer, is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


